Citation Nr: 9912699	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-27 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension on account of a need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is rated permanently and totally disabled as 
a result of nonservice-connected disabilities.  These include 
bilateral macular degeneration, evaluated as 70 percent 
disabling; chronic obstructive pulmonary disease (COPD), 
evaluated as 10 percent disabling; bilateral tinea pedis with 
onychomycosis, evaluated as 10 percent disabling; and 
obesity, evaluated as noncompensable.  The combined 
disability rating is 80 percent.

3.  The veteran has no disabilities that warrant a 100 
percent schedular rating, nor is he in fact housebound by 
reason of his disabilities.

4.  The veteran is not blind or nearly blind, under VA 
standards, is not a patient in a nursing home, is not 
currently unable to dress or feed himself or unable to attend 
to the wants of nature, or unable to protect himself from the 
hazards incident to his daily environment.  His disabilities 
do not render him bedridden.



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension on 
account of a need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. § 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he is found to have presented a claim which is plausible.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Increased pension benefits are payable to a veteran who needs 
the regular aid and attendance of another.  See 38 U.S.C.A. 
§ 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) (1998).  A 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service for ninety days or more during a period of war; 
during a period of war and was discharged or released from 
such service for a service-connected disability; for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  See 38 U.S.C.A. 
§ 1521(j).

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  See 38 U.S.C.A. § 1502(b); 38 C.F.R. 
§ 3.351(b).

The criteria for establishing the need for regular aid and 
attendance requires that the claimant: (1) Be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) Be a patient in a nursing 
home because of mental or physical incapacity; or (3) 
Establish a factual need for aid and attendance under the 
criteria set forth in Sec. 3.352(a).  See 38 U.S.C.A. 
§ 1502(b); 38 C.F.R. § 3.351(a).

38 C.F.R. § 3.352(a) provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

In addition, 38 C.F.R. § 3.351(d) provides that the rate of 
pension payable to a veteran who is entitled to pension under 
38 U.S.C. 1521 and who is not in need of regular aid and 
attendance shall be as prescribed in 38 U.S.C. 1521(e) if, in 
addition to having a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under Sec. 
4.17 of this chapter) the veteran: (1) Has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) Is 
"permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

The veteran contends that, as a physician has indicated he is 
"legally blind," and as he requires a magnifier to read 
newspapers, books, etc., and the labels on cans, boxes, etc., 
entitlement to special monthly pension based upon the need 
for regular aid and attendance is warranted.

A February 1997 statement from W. Stiles, M.D., an 
ophthalmologist, indicated the veteran suffers from macular 
degeneration in both eyes.  That physician indicated the 
veteran's best corrected distance vision is 20/400 in the 
right eye, and 20/80 in the left eye.  The veteran was said 
to also have very poor near acuity.  The physician indicated 
the veteran should be considered legally blind.

A September 1997 VA vision examination report indicated that 
the veteran's best corrected acuities are 20/400 and 20/200, 
respectively.  External examination was negative with a full 
motility; the pupils reacted normally to light; slit lamp 
examination showed quiet anterior chambers and corneas in 
both eyes; lenses were clear.  Dilated fundus examination 
showed symmetric and healthy appearing optic nerves, 
vasculature, and periphery.  Both macules displayed loss of 
the retinal pigment epithelium with no foveolar reflex 
present.  The diagnosis was dry atrophic, age related macular 
degeneration, with low vision/legal blindness.

A September 1997 VA aid and attendance examination report 
indicated that the veteran walked into the examining room by 
himself, without an attendant or nurse.  He was picked up 
from home, and is not hospitalized.  The veteran reported 
progressive blurring of his central vision a few years ago; 
he wears eyeglasses with bifocal lenses; he cannot read 
books, newspapers, the labeling of canned foods, or his mail 
without the use of a magnifier; he cannot drive due to his 
eyes.

He also reported a slight thickening of his nails, with 
yellow discoloration, which has been relieved by anti-fungal 
tablets.  He reported gaining more than 50 pounds of weight 
in the last couple of years, difficulty putting on his socks 
and trimming his toenails, and difficulty bending down, due 
to his obesity and large belly.  Upon physical examination 
his height was found to be 5' 11", and his weight was 250; 
normal build and obese; posture was erect and gait was 
normal; he was conscious, coherent, alert and oriented times 
three; his pulse was 96 beats per minute and regular; his 
blood pressure was 140/80; his respirations were 20 per 
minute and regular.  No difficulty of self feeding, fastening 
clothing, bathing, or shaving was found.  No abnormalities of 
the upper extremities were found.  No deficit of weight 
bearing was found; good balance and good profusion of the 
lower extremities was found.  No abnormalities of the lower 
extremities were found.  No abnormalities of the spine were 
found.  He had good memory and reported no dizziness, and 
that he could walk around the house and cut the grass.  He 
also reported that he is able to walk without the assistance 
of another person for about five blocks or more; does not use 
a mechanical aid to ambulate; and leaves his home about twice 
a week.  He is under no restrictions and was found capable of 
managing his own benefits.  The diagnoses were macular 
degeneration, with impairment of central vision in both eyes; 
onychomycosis, both feet; and obesity.

During a September 1997 VA pulmonary examination, the veteran 
reported shortness of breath beginning about five years 
earlier, after walking 1 to 1 1/2 blocks, which had 
progressively gotten worse, with nasal stuffiness, cough with 
sputum production (usually white in color), but he had no 
paroxysmal nocturnal dyspnea or orthopnea, and no wheezing or 
stridor, and no history of hypertension or diabetes.  He quit 
smoking cigarettes about one year before, but had been 
smoking one cigar a day.  He was taking one vitamin pill per 
day.  The heart was found to be normal.  Pulmonary function 
tests revealed mild obstructive pattern with no response to 
bronchodilator therapy.  Chest X-ray was normal.  The 
diagnosis was mild chronic obstructive pulmonary disease 
(COPD).

The medical evidence of record shows that the symptomatology 
of the veteran's eye disability does not rise to the level 
necessary to establish the need for regular aid and 
attendance under 38 U.S.C.A. § 1502(b) or 38 C.F.R. 
§ 3.351(a)(1)(2).  The most recent examination indicates the 
veteran's best corrected acuities are 20/400 and 20/200, 
respectively, and there is no evidence his concentric 
contraction of the visual field was 5 degrees or less.  His 
visual acuity is not 5/200, or less, in both eyes, and he can 
read newspapers, magazines, the labels on cans and boxes, 
etc., with the use of a magnifier.  He is thus not blind, or 
nearly blind, under VA standards.  As noted in 38 C.F.R. 
§ 4.76, a concentric contraction of the visual field to 5 
degrees or less reduces visual efficiency to zero; the 
veteran's visual fields have not deteriorated to that point. 

The remaining question is whether his disabilities, as a 
factual matter, rise to the level necessary to entitle him to 
special monthly pension on account of a need for regular aid 
and attendance.  In that regard, as noted above, the 
September 1997 VA aid and attendance examination report 
indicated that the veteran walked into the examining room by 
himself, without an attendant or nurse, and was not 
hospitalized.  No difficulty of self feeding, fastening 
clothing, bathing, or shaving was found.  No abnormalities of 
the upper extremities were found.  No deficit of weight 
bearing was found; good balance and good profusion of the 
lower extremities was found.  No abnormalities of the lower 
extremities were found.  No abnormalities of the spine were 
found.  He had good memory and reported no dizziness, and 
also reported he could walk around the house and cut the 
grass.  He also reported being able to walk without the 
assistance of another person for about five blocks or more; 
he does not use a mechanical aid to ambulate; and leaves his 
home about twice a week.  He is under no restrictions and was 
found capable of managing his own benefits.  During the 
September 1997 VA pulmonary examination the veteran reported 
only shortness of breath after walking 1 to 1 1/2 blocks; he 
reported no paroxysmal nocturnal dyspnea or orthopnea, and no 
wheezing or stridor, and no history of hypertension or 
diabetes.  The heart was found to be normal, and pulmonary 
function tests revealed mild obstructive pattern with no 
response to bronchodilator therapy.

Based on the foregoing, it appears the veteran is capable of 
shaving, bathing, feeding, and dressing himself, and 
ambulating without assistance.  Given the examination 
findings and the veteran's own statements, there is no basis 
to find a need for regular aid and attendance as a factual 
matter.

The sole remaining issue is whether the veteran is entitled 
to special monthly pension because of "housebound" status.  
The criteria for that benefit have been noted earlier in this 
decision.  See 38 C.F.R. § 3.351(d).

The veteran is rated permanently and totally disabled as a 
result of nonservice-connected disabilities.  These include 
bilateral macular degeneration, evaluated as 70 percent 
disabling; chronic obstructive pulmonary disease (COPD), 
evaluated as 10 percent disabling; bilateral tinea pedis with 
onychomycosis, evaluated as 10 percent disabling; and 
obesity, evaluated as noncompensable. The veteran is not 
service-connected for a disability which has been rated as 
being 100 percent disabling, and there is no schedular basis 
for granting housebound benefits.  Moreover, despite the 
veteran's disabilities, VA physicians have indicated that he 
is capable of ambulating unassisted and has no significant 
functional limitations of the upper or lower extremities, 
including the back.  The veteran himself has also indicated 
he is not in fact "housebound" as that term is defined in 
the cited regulations. The Board thus finds no basis to 
conclude that the veteran's disabilities confine him to his 
dwelling and the immediate premises.  Accordingly, there is 
no reasonable basis upon which to predicate a grant of 
housebound benefits on either a schedular or factual basis.

Entitlement to special monthly pension either on account of a 
need for regular aid and attendance or on account of 
housebound status is not established. 38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351, 3.352.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Special monthly pension on account of a need for regular aid 
and attendance or by reason of being housebound is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

